Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed 11/9/2020, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The rejection of claims 1-3 and 6 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by WO1996041813A2 to Offord. 

Applicant’s arguments have been fully considered but are not found persuasive.  The examiner’s response is that Offord does read on the instant claim.  Offord teaches reaction of a target anti-cancer macromolecule with a single amino-oxy group (H2N-O) of the compound (H2N-OCH2-CONH(CH2)2)3N to form an oxime linkage (-O-N=CH-) between the target macromolecule and the amino-oxy compound (Summary of the Invention; pages 8, last paragraph, to page 9, last paragraph; page 26, last paragraph to page 27, first full paragraph; page 36, fifth and sixth full paragraph).   The compound thus formed would be N((CH2)2NHCO-CH2O-NH2)2((CH2)2NHCO-CH2-O-N=CH-target macromolecule).  This reads on instant formula (IIa) where A = N; L1 = L2 = -(CH2)2NHCO-CH2- (linking groups; L1 and L2 are the same); R-L3 = -(CH2)2NHCO-CH2O-N=CH-target macromolecule, which is of the formula R-Z-C(=O)-, where Z is CH2O-N=CH (comprises at least one group selected from –(CH2)1-6-“), and R is a target anti-cancer macromolecule (a cytotoxin).  This also reads on the formula of instant claim 6 where R3 = H; R-L3 = (CH2)2NHCO-CH2O-N=CH-target anti-cancer macromolecule (R-L3 = R-Z-C(=O) where Z comprises -(CH2)2).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


February 12, 2021